Citation Nr: 0926256	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1974.

The Veteran's claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, that denied the 
benefit sought on appeal.  The Board Remanded the claim in 
April 2006 and in December 2008.

In his December 2003 substantive appeal, the Veteran 
requested Travel Board hearing.  The requested hearing was 
scheduled in January 2006.  The Veteran failed to appear.  He 
has not requested that the hearing be rescheduled.  The 
request for a hearing is considered withdrawn.  


FINDING OF FACT

1.  Hypertension was not present until many years after 
service and is not shown to be related to any incident in 
service.  

2.  The medical evidence establishes that it is unlikely that 
the Veteran's current hypertension is related to his service-
connected post-traumatic stress disorder.  


CONCLUSION OF LAW

The Veteran did not incur hypertension in service, and 
hypertension is not the result of or aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension.  He 
contends that his service-connected PTSD caused or aggravates 
his hypertension.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, soon after the Veteran submitted his January 
2001 claim, the RO notified him, in February 2001 and March 
2002 letters, of the criteria for establishing service 
connection and of the evidence necessary to substantiate a 
claim for service connection.  In particular, the March 2002 
letter advised the Veteran that, in order to establish that 
hypertension was secondary to PTSD, the Veteran should 
provide medical evidence which established a relationship 
between the two medical conditions.  

These letters were provided prior to the initial unfavorable 
determination.  While the notice provided did not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information. 

In June 2006, following the Board's April 2006 Remand, the 
Appeals Management Center issued another letter notifying the 
Veteran of VA's duties to him.  This letter included notice 
compliant with the Court's direction in Dingess.  

The Veteran's responses to communications from VA establish 
that he had a full and fair opportunity to submit or identify 
any evidence which might be relevant to his claim for service 
connection.  The duty to notify the Veteran has been met, 
even though, as discussed below, the communications to the 
Veteran following his request that the claim be returned to 
the agency of original jurisdiction for review of additional 
evidence received by the Board following the RO's issuance of 
the February 2008 supplemental statement of the case.  

There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden 
of demonstrating prejudicial error on appeal).  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records are associated with the 
claims file.  VA treatment records, including more than 300 
pages of electronic VA clinical records, are associated with 
the claims file.  The Veteran has identified a few private 
providers, and the records from those providers have been 
associated with the claims file.  

The Veteran has been afforded VA examinations, and the 
examiners provided opinion regarding the relationship between 
the Veteran's current hypertension and his service-connected 
PTSD.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim at issue.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim addressed in the 
decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Law and regulations applicable to claims for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
hypertension which is manifested within one year following 
service separation.  The provisions regarding presumptions 
have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

The Veteran's service treatment records disclose no diagnosis 
or treatment of hypertension.  On separation examination 
conducted in August 1974, the Veteran's blood pressure was 
recorded as 124/86.  

The examiner who conducted VA examination in February 2004 
provided an opinion that "there is no indication that post 
traumatic stress disorder causes hypertension."  The 
examiner further noted that stress caused release of 
Cortisol, "which can elevate blood pressure."  

The Veteran's representative contended, in September 2005 
written argument, that this opinion was favorable to the 
Veteran's contention that his PTSD aggravated his 
hypertension.  

The Veteran was afforded VA examination in July 2007.  The 
examiner stated specifically that the Veteran's hypertension 
"is not caused by and is not aggravated by" the Veteran's 
service-connected PTSD.  The examiner explained that there 
was no generally-accepted positive relationship between PTSD 
and any cardiovascular disorder.  The examiner discussed a 
recent study, and concluded that there was no objective data 
in the medical literature to support a claim that 
hypertension was caused by or aggravated by PTSD.  

After the RO issued a supplemental statement of the case in 
February 2008, the Veteran submitted a medical article which 
reviewed medical literature about the relationship between 
depression and cardiovascular disorders.  The authors 
concluded that depression was a significant and independent 
risk factor for coronary artery disease.  The Veteran 
appended synopses of other articles addressing the 
relationship between depression or mood disorders and various 
cardiovascular disorders.  None of the information submitted 
appeared to include a specific study of the relationship 
between PTSD and hypertension.  

The Board received this medical literature in February 2008.  
The Board determined that the evidence submitted in February 
2008 was new and not duplicative of previously received 
evidence.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304.  

In August 2008 and October 2008, the Board wrote to the 
Veteran and informed him that it had received this evidence 
and that he had the right to have the AOJ review the evidence 
before the Board did.  The Veteran was also informed that 
this right could be waived if a response was submitted within 
45 days, if no response was received, the Board would have to 
remand the appeal to the AOJ.

In October 2008 the Veteran submitted a written response to 
the Board's letter, requesting the Board to Remand the matter 
back to the RO for initial consideration of the new evidence.  
The cover letter from the Veteran's representative included 
an address that was different from the Veteran's address of 
record (new address).  The Board mailed the December 2008 BVA 
Remand decision to the address of record prior to October 
2008 (old address).  

A January 2009 letter advising the Veteran that the claim 
would be readjudicated at the Appeals Management Center (AMC) 
was mailed to the new address, as indicated on the October 
2008 correspondence.  This letter, postmarked in February 
2009, was returned to the AMC, marked "not deliverable as 
addressed."  The letter was re-mailed, postmarked in March 
2009, to the Veteran's old address.  The re-mailed letter 
returned to VA in April 2009.  

Prior to return of the March 2009 correspondence from the AMC 
to the Veteran's old address, the AMC issued a March 2009 
supplemental statement of the case (SSOC).  This was also 
sent to the Veteran's old address, since the correspondence 
mailed in February 2009 to the new address had been returned 
to the AMC as undeliverable.  In April 2009, both items of 
correspondence from the AMC to the old address were returned 
to the AMC.  The AMC then re-mailed the items to the 
Veteran's new address.  However, both items mailed to the new 
address returned to the AMC.  In the interim, the Board's 
decision, which had been mailed to the old addressed, had 
returned to the Board and was forwarded to the AMC.  Each 
item was forwarded to the Veteran's representative as well.  

Correspondence advising the Veteran that the appeal was being 
remanded for consideration of the additional evidence was 
sent to the old address and to the new address.  Each item of 
correspondence returned to VA.  VA attempted to send the 
Veteran an SSOC, discussing readjudication of the appeal.  
The SSOC was sent to both the old address and to the new 
address, but the SSOC mailed to both addresses returned to 
VA.  Each item was forwarded to the Veteran's representative 
as well.  

There is no evidence that the Veteran is aware of the 
readjudication of his claim or the return of the appeal to 
the Board.  However, VA has attempted to sent mail to both 
the address of record for the Veteran prior to October 2008  
and the address indicated in October 2008 correspondence.  
All items of notice to the Veteran sent since October 2008, 
regardless of the address of mailing, have been returned to 
VA.  

It is well established that it is the Veteran's 
responsibility to keep VA advised of his correct mailing 
address.  If he did not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has 
held that VA may rely on the "last known address" of record.  
See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  VA has 
correctly mailed correspondence to that address, but that 
correspondence has been returned to VA.  See Crain v. 
Principi, 17 Vet. App. 182, 190 (2003).  

VA's duty to assist the Veteran is not "a one-way street."  
If the Veteran in this case wishes to submit evidence or be 
notified of the status of his appeal, he cannot passively 
wait for information, under the circumstances.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although there is no 
indication that the Veteran has received notice regarding 
readjudication of his appeal with consideration of the 
additional evidence, the Board finds that no additional 
attempt to advise the Veteran of the readjudication is 
required.

The service treatment records are devoid of evidence that the 
Veteran manifested hypertension during service.  The Veteran 
has not provided evidence that he manifested hypertension 
proximate to his service.  The VA examination reports 
disclose that the Veteran reported that hypertension was 
first diagnosed in 2001, some when more than 25 years had 
elapsed following his service separation in 1974.  The 
opinion rendered in July 2007, which specifically addresses 
the Veteran's contention that his current hypertension is 
secondary to or aggravated by his service-connected PTSD, is 
unfavorable to the claim.  This opinion, because it is more 
specific than the opinion rendered in 2004, is the most 
probative and persuasive opinion of record.

The Veteran's contention that his hypertension is related to 
his service-connected PTSD is not competent medical evidence 
to establish the etiology of hypertension, since the etiology 
of hypertension is not a matter within the personal 
observation or knowledge of a lay individual.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The Board has considered the medical literature information 
submitted by the Veteran.  The Board notes that the articles 
do not reflect the specific facts of the Veteran's case.  
Rather, the articles discuss generic relationships between 
depression and mood disorders and coronary artery disease.  
However, none of the articles specifically address the 
relationship between PTSD and hypertension, the disorders at 
issue in this claim.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In addition, 
no medical professional has provided comment on the article 
or summaries submitted by the Veteran.  As such, these 
articles are not competent to show that the veteran's current 
hypertension is related to or aggravated by service-connected 
PTSD.

The preponderance of the competent, probative, persuasive 
evidence is against the claim.  The Veteran's current 
hypertension was not incurred during, proximate to, or as a 
result of his military service.  The Veteran's current 
hypertension is not secondary to or aggravated by service-
connected PTSD.  As the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim 
must be denied.  


ORDER

The appeal for service connection for hypertension is denied.  



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


